Notice of Pre-AIA  or AlA Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-48, drawn to a contraceptive drug delivery system comprising a core with estrogenic and progestogenic compounds and a membrane, classified in at least A61K 31/565, A61K 31/567, and A61K31/585.
II. Claim 49-53, drawn to a method of contraception, classified in A61K 9/0036
III. Claims 54-55, drawn to a method of making the drug delivery system for contraception, classified in A61P43/00.

Note: Claim 55, which indicated dependency on Claim 1, is grouped with Claim 54 because it is a method claim and cannot depend from the product claim.  If the claim is amended, the grouping for Claim 55 may change depending on the claim language and whether it is amended to depend on Claim 54.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product .  
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process.  For example, the steroidal active agents may be mixed within the core or membrane material, processed to the desired shape by moulding, injection moulding, rotation/injection moulding, casting, etc., and the membrane may be applied onto the core  via mechanical stretching or expanding using pressurized gas, swelling in a suitable solvent as described by Talling et al. (US 2009/0142313 A1, Jun. 4, 2009, [0076]). The core does not necessarily need to be coextruded with the membrane. 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially mode of operation.  Invention III does not require the method of using the contraception in Invention II to make the drug delivery system.  Invention II does not require the method of making the contraception in Invention III to deliver a contraceptive system and may employ a different system. Furthermore, the inventions as claimed do 
 	This application contains claims directed to the following patentably distinct species:
ONE steroidal estrogenic compound, for example elect ethinyl estradiol or estradiol recited in Claim 4, as applies to Claims 1, 3-5, 7-8, 10-12, 14-16, 18-20, 22-24, 26-27, 29-31, 33-34, 36, 45-47  in Invention I, and Claim 54 in Invention III.
ONE progestogenic compound, for example elect one from drospirenone, norethindrone, norethindrone acetate, levonorgestrel, etonogestrel, and norgestimate recited in Claim 6 in Invention I, as applies to 1-2, 6-9, 11-13, 15-17, 19-21, 23-25, 27-28, 30-32, 34-35, 45-47  in Invention I, and Claim 54 in Invention III.
ONE core material, for example elect one from materials recited in Claim 38, i.e. low-density polyethylene, ethylene-vinyl acetate copolymers, thermoplastic polyurethane, styrene-butadiene-styrene copolymers.
The species are independent or distinct because the compounds possess different chemical properties as well as being structurally divergent, and may have different modes of effect and operation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions and different combinations of species claimed require a different field of search (e.g. searching different classes/subclasses or electronic sources, or employing different search strategies and queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616